Name: Council Regulation (EEC) No 2080/92 of 30 June 1992 instituting a Community aid scheme for forestry measures in agriculture
 Type: Regulation
 Subject Matter: forestry;  economic policy;  agricultural structures and production
 Date Published: nan

 No L 215 / 96 Official Journal of the European Communities 30 . 7 . 92 COUNCIL REGULATION (EEC) No 2080 / 92 of 30 June 1992 instituting a Community aid scheme for forestry measures in agriculture land and whereas provisions should be made for incentives to be offered to such persons ; whereas , therefore, a premium per hectare should be introduced for the benefit of private persons other than farmers who undertake afforestation of agricultural land ; Whereas , in many parts of the Community , afforestation of agricultural land may be undertaken by public authorities , in particular local authorities ; whereas , therefore , afforestation schemes undertaken by such authorities should be supported and reinforced ; Whereas afforestation with fast-growing species cultivated on the basis of a short felling cycle is generally fairly profitable ; whereas , therefore , for afforestation with these species , it is sufficient to provide Community assistance for afforestation costs incurred by farmers practising farming as a main occupation ; Whereas the improvement of existing farm woodlands can help to improve the incomes of persons employed in farming; whereas, in particular , because of the structure of cork production and its specific problems , measures to preserve, densify and improve existing cork oak stands should be reinforced ; Whereas , given that the Community is to contribute to the financing of the measure , it must be able to ascertain that the implementing arrangements adopted by the Member States contribute towards the attainment of its objectives ; whereas , for this purpose , a structure for cooperation should be set up between the Member States and the Commission in the Standing Forestry ' Committee set up by Decision 89 / 367 /EEC ( s ); Whereas the resources available for implementing the measures provided for in this Regulation must be additional to those available for the implementation of measures under the rules governing the Structural Funds , and in particular for measures applicable in regions covered by Objectives 1 and 5(b ) as defined in Article 1 of Regulation (EEC) No 2052 / 88 ( 6 ), THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Articles 42 and 43 thereof, Having regard to the proposal from the Commission (*), Having regard to the opinion of the European Parliament ( 2 ), Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas the afforestation of agricultural land is especially important both from the point of view of soil use and the environment and as a contribution to reducing the shortage of forestry products in the Community and as an accompaniment to the Community's policy for controlling agricultural production; Whereas experience in matters of afforestation of agricultural land by farmers shows that existing aid schemes for promoting afforestation are insufficient ; whereas afforestation of agricultural land withdrawn from agricultural production in recent years has proved unsatisfactory; Whereas , therefore , the measures provided for in Title VIII of Council Regulation (EEC) No 2328 / 91 of 15 July 1991 on improving the efficiency of agricultural structures ( 4 ) should be replaced bymeasures which provide more effective encouragement for afforestation of agricultural land ; Whereas the eligible amounts of the costs of afforestation must correspond to the effective costs of afforestation observed in the Community ; Whereas a degressive premium for the first five years to alleviate the cost of maintenance of new woodlands may contribute significantly towards the encouragement of afforestation; Whereas , in order to increase afforestation of agricultural land as a way of furthering the aims of the common agricultural policy (CAP), it is necessary to introduce premiums to compensate for the income loss incurred by farmers during the non-productive period of afforested agricultural land ; Whereas , in many cases , private persons other than farmers are in a position to undertake afforestation of agricultural HAS ADOPTED THIS REGULATION: Article 1 Purpose of the aid scheme A Community aid scheme part-financed by the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF) is hereby instituted in order to :(M OJ No C 300 , 21 . 11 . 1991 , p. 12 . ( 2 ) OJ No C 94, 13 . 4 . 1992 . ( 3 ) OJ No C 98 , 21 . 4 . 1992 , p. 25 . ( 4 ) OJ No L 218 , 6 . 8 . 1991 , p. 1 . ( 5 ) OJ No L 165 , 15 . 6 . 1989 , p. 14 . ( 6 ) OJ No L 185 , 15 . 7 . 1988 , p. 9 . 30 . 7 . 92 Official Journal of the European Communities No L 215 / 97  accompany the changes to be introduced under the market organization rules ,  contribute towards an eventual improvement in forest resources ,  contribute towards forms of countryside management more compatible with environmental balance,  combat the greenhouse effect and absorb carbon dioxide . (c) In the case of fast-growing species cultivated in the short term , aid as referred to in paragraph 1 ( a ) shall be eligible only if it is granted to farmers practising farming as a main occupation in accordance with Article 5 ( 1 ) (a ) of Regulation (EEC) No 2328 / 91 and provided that the planting is adapted to local conditions compatible with the environment . ( d ) The planting of Christmas trees shall not be eligible . (e) Aid as referred to in paragraph 1 (d ) shall be eligible only if it is granted to farmers or associations thereof. 3 . The scheme may also comprise a Community contribution to the costs of afforestation of agricultural land undertaken by the competent public authorities of the Member States . This Community aid scheme shall promote : ( a ) afforestation as an alternative use of agricultural land ; ( b ) the development of forestry activities on farms . Article 2 Aid scheme 1 . The aid scheme may comprise : ( a ) aid for afforestation costs ; (b ) an annual premium per hectare afforested to cover maintenance cost in the first five years ; ( c ) an annual premium per hectare to cover losses of income resulting from afforestation of agricultural land ; ( d ) investment aid for the improvement ofwoodlands by the provision of shelterbelts , firebreaks , waterpoints and forest roads , and for the improvement of cork oak stands . Article 3 Amount of aid The maximum eligible amounts of aid as referred to in Article 2 shall be as follows : ( a ) in the case of afforestation costs :  ECU 2 000 per hectare for eucalyptus plantations ,  ECU 3 000 per hectare for conifer plantations ,  ECU 4 000 per hectare for the plantation of broadleaves or mixed plantation comprising not less than 75% of broadleaves; (b ) in the case of maintenance costs :  ECU 250 per hectare per year for the first two years and ECU 150 per hectare per year for the following years in the case of the planting of conifers ,  ECU 500 per hectare per year for the first two years and ECU 300 per hectare per year for the following years in the case of the planting of broadleaves or mixed planting comprising not less than 75% of broadleaves . Member States may aggregate the aid referred to in ( a ) and (b ) and stagger payment of this aggregate amount over a five-year period provided that the newly-planted areas are maintained ; (c ) in the case of the premium to compensate for income losses :  ECU 600 per hectare per year if the afforestation is undertaken by a farmer or a group of farmers who worked the land before its afforestation, 2 . (a ) Aid as referred to in paragraph 1 ( a) and (b ) may be granted to any natural or legal person undertaking afforestation of agricultural land. ( b ) Aid as referred to in paragraph 1 (c) shall be eligible only if it is granted to :  farmers not participating in the early-retirement scheme introduced by Council Regulation (EEC) No 2079 / 92 of 30 June 1992 instituting a Community aid scheme for early retirement from farming (*),  any other private-law , natural or legal person . (') See page 91 of this Official Journal . No L 215 / 98 Official Journal of the European Communities 30 . 7 . 92  conditions in respect of the location and grouping of areas which may be afforested ,  forestry practices to be complied with ,  selection of species of trees adapted to local conditions .  ECU 150 per hectare per year if the afforestation is undertaken by another party as referred to in Article 2 (2 ) ( b ), for a maximum period of 20 years from the date of first afforestation ; (d ) in the case of improvements to existing woodlands :  ECU 700 per hectare for woodland improvement and the provision of shelterbelts ,  ECU 1 400 per hectare for renovation and improvement of cork oak stands,  ECU 18 000 per kilometre for forest roads ,  ECU 150 per hectare of woodland provided with firebreaks and waterpoints . The cost of adapting agricultural machinery for forestry work shall be included in the investment referred to above . At the justified request of a Member State and subject to the availability of funds , the Commission may decide , in accordance with the procedure laid down in Article 5 , to increase the amounts laid down for woodland improvements and for the renovation and improvement of cork oak stands to ECU 1 200 per hectare and ECU 3 000 per hectare respectively . Article 5 Programme appraisal procedure 1 . Member States shall communicate to the Commission , by 30 July 1993 the draft national or regional programmes, referred to in Article 4 and any existing or proposed laws , regulations or administrative provisions by which they intend to apply this Regulation , together with an estimate of the annual cost of implementing the programmes . 2 . The Commission shall examine the texts communicated by the Member States in order to determine :  their compliance with this Regulation , taking account of . its objectives and the links between the various measures ,  the nature of the measures eligible for part-financing,  the total amount of expenditure eligible for part-financing . 3 . The Commission shall decide on the approval of national or regional programmes on the basis of the factors listed in paragraph 2 . For this purpose the Commission representative shall submit to the Standing Forestry Committee set up by Council Decision 89 / 367 / EEC a draft decision on the matter . The Committee shall deliver its opinion on the draft within a time limit which the chairman may lay down according to the urgency of the matter . The opinion shall be delivered by the majority laid down in Article 148 (2 ) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission . The votes of the representatives of the Member States within the Committee shall be weighted in the manner set out in that Article . The chairman shall not vote . The Commission shall adopt measures which shall apply immediately . However , if these measures are not in accordance with the opinion of the Committee , they shall be communicated by the Commission to the Council forthwith . In that event :  the Commission may defer application of the measures it has decided for a period of not more than one month from the date of such communication ,  the Council , acting by a qualified majority , may take a different decision within the time limit referred to in the first indent . 4 . Member States shall notify the Commission of the afforestation plans referred to in Article 4 (2 ). Article 4 Aid programmes 1 . Member States shall implement the aid scheme referred to in Article 2 by means of national or regional multiannual programmes covering the objectives laid down in Article 1 and which set out in particular:  the amounts and duration of the aid referred to in Article 2 on the basis of actual expenditure on afforestation and the maintenance of species or types of trees used for afforestation or on the basis of loss of income,  the conditions for granting aid , in particular for afforestation ,  the measures taken to evaluate and monitor environmental impact and compatibility with land use criteria ,  the nature of any accompanying measures taken or planned ,  the measures taken to provide agricultural and rural operators with appropriate information . 2 . Member States may also devise zonal afforestation plans reflecting the diversity of environmental situations , natural conditions and agricultural structures . Zonal afforestation plans shall be concerned in particular with :  the setting of an afforestation objective , 30 . 7 . 92 Official Journal of the European Communities No L 215 / 99 Article 6 Rate of Community financing The rate of Community part-financing shall be 75 % in regions covered by the objective defined in point 1 of Article 1 of Regulation (EEC) No 2052 / 88 and 50% in other regions . applicable to aid granted before the entry into force of the programmes referred to in Article 4 of this Regulation . 2 . This Regulation shall not preclude Member States from implementing additional aid measures for which the conditions or granting of aid differ from those laid down herein or the amounts of which exceed the limits stipulated herein , provided that the aid measures comply with Articles 92 , 93 and 94 of the Treaty . 3 . Three years after the date of implementation in the Member States , the Commission shall submit to the European Parliament and the Council a report on the application of this Regulation . Article 7 Detailed rules of application Detailed rules for the application of this Regulation shall be adopted , where necessary , by the Commission in accordance with the procedure laid down in Article 5 . Article 8 Final provisions 1 . Articles 25 , 26 and 27 of Regulation (EEC) No 2328 / 91 are hereby repealed . They shall remain Article 9 Entry into force This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 30 June 1992 . For the Council The President Arlindo MARQUES CUNHA